272 F.2d 396
John H. CRUMADY, Appellantv.The JOACHIM HENDRIK FISSER, Her Engines, Tackle, Apparel, etc. and Joachim Hendrik Fisser and/or Hendrik Fisser, Nacirema Operating Co., Inc.
No. 12138.
United States Court of Appeals Third Circuit.
December 11, 1959.

On Petition to Reinstate Pending Appeal on List for Argument.
Before MARIS, Senior Circuit Judge, and STALEY and HASTIE, Circuit Judges.
Abraham E. Freedman, Philadelphia, Pa. (Sideny A. Brass, Newark, N. J., on the brief), for Crumady.
Victor S. Cichanowicz, New York City (Charles N. Fiddler, New York City, Frederick H. Cunningham, New York City, on the brief), for Hendrik Fisser Aktien Gesselschaft.
John J. Monigan, Jr., Newark, N. J. (Stryker, Tams & Horner, Newark, N. J., on the brief), for Nacirema Operating Co.
PER CURIAM.


1
The court having fully considered the petition of appellant to reinstate Appeal No. 12,138; and it appearing that this court has not heretofore formally acted upon the issues presented by this appeal; and it appearing further that this appeal was fully briefed and argued to this division of the court, although the case was decided upon issues raised by other appeals, 249 F.2d 818; and the court having fully considered the merits of Appeal No. 12,138; It is this 11th day of December, 1959.


2
Ordered that Appeal No. 12,138 be and it is hereby restored to the active docket of this court; and it is further


3
Ordered that on Appeal No. 12,138 the judgment of the District Court, 176 F. Supp. 595, be affirmed.